Exhibit 10.23

UNISYS CORPORATION

2010 Long-Term Incentive and Equity Compensation Plan

Restricted Stock Unit Agreement

 

In order for the Award provided hereunder to become effective, this Agreement
must be

accepted electronically by Participant within sixty (60) days of receipt. In the
event that this Agreement is not accepted electronically by Participant within
this time period, Participant shall be deemed to have rejected the Award.

1. Subject to all provisions hereof and to all of the terms and conditions of
the Unisys Corporation 2010 Long-Term Incentive and Equity Compensation Plan
(the “Plan”), incorporated by this reference herein, Unisys Corporation, a
Delaware corporation (the “Company”), hereby grants to the participant named
below (the “Participant”) an award (the “Award”) of restricted stock units in
accordance with Section 9 of the Plan. Each restricted stock unit (hereinafter
referred to as a “Restricted Stock Unit” or “Unit”) represents an obligation of
the Company to pay to Participant up to a maximum of one and one-half shares of
the Common Stock, par value $0.01 per share, of the Company (the “Stock”) on
(i) the applicable vesting date or (ii) such earlier date as payment may be due
under this agreement (together with Appendix A, and any applicable
country-specific terms and provisions set forth in the Addendum, the
“Agreement”), for each Unit that vests on such date, provided that the
conditions precedent to such payment have been satisfied.

 

Participant:    FULL NAME

Total Number of Restricted Stock

Units Awarded:1

   NUMBER OF UNITS Date of Grant:    GRANT DATE Vesting Schedule:   
The Vesting Schedule is set forth in Appendix A to this Agreement.

Capitalized terms used and not defined herein shall have the respective meanings
assigned to such terms in the Plan. The terms of the Award are as follows:

2. Every notice relating to this Agreement shall be in writing and shall be
effective when received or with date of posting if by registered mail with
return receipt requested, postage prepaid. Notwithstanding Section 18(f) of the
Plan, all notices to the Company shall be addressed to Unisys Equity
Administration, Unisys Corporation, 801 Lakeview Drive, Suite 100, Blue Bell,
Pennsylvania 19422, United States of America. Notices to Participant shall be
addressed to his or her last designated address on the Company’s records. Either
party, by notice to the other, may designate a different address to which
notices shall be sent. Any notice by the Company to Participant at his or her
last designated address shall be effective to bind Participant and any other
person who acquires rights or a claim thereto under this Agreement.

3. Participant’s right to any payment under this Award may not be assigned,
transferred (other than by will or the laws of descent and distribution),
pledged or sold.

4. Except as otherwise provided under the terms of the Plan or this Agreement,
all Restricted Stock Units awarded under this Agreement that have not vested
will be forfeited and all rights of Participant with respect to such Units will
terminate without any payment by the Company upon Termination of Employment by
Participant or by the Company or, if Participant is not employed by the Company,
the Participant’s employer (the “Employer”) prior to the applicable vesting date
for such Units, as set forth in Appendix A (the “Vesting Date”).

 

 

1  All of the Restricted Stock Units subject to this Agreement are
Performance-Based Units.

 

1



--------------------------------------------------------------------------------

5. In the event of Participant’s Termination of Employment either involuntarily
by the Company or the Employer, as applicable, other than for Cause or for Good
Reason, within two years following the date of a Change in Control, any portion
of the Award that is unvested and outstanding as of the date of Participant’s
Termination of Employment will become vested in accordance with the rules under
Section 11(a)(4) of the Plan, provided, however, that, notwithstanding any
language to the contrary in Section 11(a)(4) or Section 11(a)(5) of the Plan,
the Units will be paid only in shares of Company Common Stock. If such payment
were to result in the issuance of a fractional share of Company Common Stock,
such payment will be rounded down to the nearest whole share. Notwithstanding
the foregoing, if the Committee determines in its sole discretion that the Units
are nonqualified deferred compensation under Section 409A of the Code, then, if
the Participant is a “specified employee” within the meaning of Section 409A of
the Code, Participant’s entitlement to vesting with respect to the Award shall
be as provided in this paragraph 5, but the delivery of the shares of the
Company Common Stock subject to Participant’s Units shall be made on the first
day of the seventh month following the Participant’s Termination of Employment.
For purposes of this paragraph 5, if the Committee determines in its sole
discretion that the Units are nonqualified deferred compensation under
Section 409A of the Code, Termination of Employment shall be limited to those
circumstances that constitute a “separation from service” within the meaning of
Section 409A of the Code. This paragraph 5 will not be applicable to the Award
if the Change in Control results from Participant’s beneficial ownership (within
the meaning of Rule 13d-3 under the Exchange Act) of Stock or Voting Securities.

6. Each payment that may become due hereunder shall be made only in shares of
Stock, provided, however, that if such payment were to result in the issuance of
a fractional share of Stock, such payment will be rounded up to the nearest
whole share, unless otherwise provided in this Agreement. Except as otherwise
provided in paragraph 5, such shares will be issued to Participant as soon as
practicable after the relevant Vesting Date but in any event within the period
ending two and one-half months following the earlier of the end of the taxable
year of the Company or the taxable year of Participant which, in each case,
includes the Vesting Date.

7. Any dispute or disagreement arising under or as a result of this Agreement,
shall be determined by the Committee (or, as to the provisions contained in
paragraph 8 hereof, by the Company), or its designee, in its sole discretion and
any such determination and interpretation or other action taken by said
Committee (or, as to the provisions contained in paragraph 8 hereof, by the
Company), or its designee, pursuant to the provisions of the Plan shall be
binding and conclusive for all purposes whatsoever.

8. The greatest assets of Unisys* are its employees, technology and customers.
In recognition of the increased risk of unfairly losing any of these assets to
its competitors, Unisys has adopted the following policy. By accepting this
Award, Participant agrees that:

8.1 During employment and for twelve months after leaving Unisys, Participant
will not: (a) directly or indirectly solicit or attempt to influence any
employee of Unisys to terminate his or her employment with Unisys, except as
directed by Unisys; (b) directly or indirectly solicit or divert to any
competing business any customer or prospective customer to which Participant was
assigned at any time during the eighteen months prior to leaving Unisys; or
(c) perform services for any Unisys customer or prospective customer, of the
type Participant provided while employed by Unisys for any Unisys customer or
prospective customer for which Participant worked at any time during the
eighteen months prior to leaving Unisys.

8.2 Participant previously signed the Unisys Employee Proprietary Information,
Invention and Non-Competition Agreement in which he or she agreed not to
disclose, transfer, retain or copy any confidential or proprietary information
during or after the term of Participant’s employment, and Participant
acknowledges his or her continuing obligations under that agreement. Participant
shall be bound by the terms of the Employee Proprietary Information, Invention
and Non-Competition Agreement and the restrictions set out in this paragraph 8
of this Agreement vis-à-vis the Company or the Employer, as applicable, and all
restrictions and limitations set out in these agreements are in addition to and
not in substitution of any other restrictive covenants (similar or otherwise)
that Participant might be bound by vis-à-vis the Company or the Employer, as
applicable, by virtue of his or her contract of employment or other agreements
executed between Participant and the Company or the Employer, as applicable,
which restrictive covenants shall remain in full force and continue to apply,
notwithstanding any provisions to the contrary in this Agreement and/or the
Employee Proprietary Information, Invention and Non-Competition Agreement.

 

 

* For purposes of this paragraph 8, the term “Unisys” shall include the Company
and all of its Subsidiaries and Affiliates.

 

2



--------------------------------------------------------------------------------

8.3 Participant agrees that Unisys shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages, in
the event of a breach of the covenants contained in this paragraph 8.

8.4 Participant agrees that Unisys may assign the right to enforce the
non-solicitation and non-competition obligations of Participant described in
paragraph 8.1 to its successors and assigns without any further consent from
Participant.

8.5 The provisions contained in this paragraph 8 shall survive after
Participant’s Termination of Employment and may not be modified or amended
except by a writing executed by Participant and the Chairman of the Board of the
Company.

9. In accepting the Award, Participant acknowledges, understands and agrees
that: (i) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time; (ii) the grant of the Award is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Units, or benefits in lieu of restricted stock units even if
restricted stock units have been granted in the past; (iii) all decisions with
respect to future awards of restricted stock units, if any, will be at the sole
discretion of the Committee; (iv) Participant’s participation in the Plan shall
not create a right to employment with the Company, the Employer or any
Subsidiary or Affiliate, and shall not interfere with the ability of the
Company, the Employer or any Subsidiary or Affiliate, as applicable, to
terminate Participant’s employment or service relationship (if any) at any time;
(v) Participant’s participation in the Plan is voluntary; (vi) the Award and the
shares of Stock subject to the Award are extraordinary items that do not
constitute compensation of any kind for services of any kind rendered to the
Company, the Employer or any Subsidiary or Affiliate, and are outside the scope
of Participant’s employment or service contract, if any; (vii) the Award and the
shares of Stock subject to the Award are not intended to replace any pension
rights or compensation; (viii) the Award and the shares of Stock subject to the
Award are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension, retirement or welfare benefits or similar payments
and in no event should be considered as compensation for, or relating in any
way, to past services for the Employer, the Company or any Subsidiary or
Affiliate; (ix) the Award and Participant’s participation in the Plan will not
be interpreted to form an employment or service contract or relationship with
the Company or any Subsidiary or Affiliate; (x) the future value of the
underlying shares of Stock is unknown and cannot be predicted with certainty;
(xi) if Participant accepts the Award and obtains shares of Stock, the value of
those shares of Stock acquired upon vesting may increase or decrease in value;
(xii) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from Participant’s Termination of Employment
(for any reason whatsoever and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where Participant is employed or
the terms of Participant’s employment or service contract, if any), and in
consideration of the Award to which Participant is otherwise not entitled,
Participant irrevocably agrees never to institute any claim against the Company,
the Employer or any Subsidiary or Affiliate, waives his or her ability, if any,
to bring any such claim, and releases the Employer, the Company and any
Subsidiary or Affiliate from any such claim; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claims; (xiii) except as
set forth in paragraph 5 and as otherwise provided by the Committee, in the
event of Participant’s Termination of Employment (for any reason whatsoever and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment or service contract, if any), Participant’s right to receive an Award
and vest in the Award under the Plan, if any, will terminate effective as of the
date that Participant is no longer actively employed or providing services to
the Company, the Employer or any Subsidiary or Affiliate and will not be
extended by any notice period (e.g., Participant’s period of service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where Participant is
employed or the terms of Participant’s employment or service contract, if any);
the Committee shall have the sole discretion to determine when Participant is no
longer actively employed or providing services to the Company, the Employer or
any Subsidiary or Affiliate for purposes of the Award (including whether
Participant may still be considered to be providing services while on a leave of
absence); (xiv) the Award and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability involving the Company and unless otherwise provided in the
Plan or by the Company in its sole discretion, the Award and the benefits
evidenced by this Agreement do not create any entitlement to have the Award or
any such benefits transferred to, or assumed by, another company or be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the shares of the Company; (xv) if Participant is employed
or providing services outside the United States of America, Participant
acknowledges and agrees that neither the Company, the Employer nor any
Subsidiary or Affiliate shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the Award or of any amounts due to Participant
pursuant to the settlement of the Award or the subsequent sale of any shares of
Stock acquired upon settlement; and (xvi) in the event the Company is

 

3



--------------------------------------------------------------------------------

required to prepare an accounting restatement, the Award, the shares of Stock
subject to the Award and proceeds from a sale of such shares may be subject to
forfeiture or recoupment, to the extent required from time to time by applicable
law or by a policy adopted by the Company, but provided such forfeiture or
recoupment is permitted under applicable law.

For the purposes of this paragraph 9, all references to Participant shall
include Participant’s Beneficiary in the case of Participant’s death during or
after Participant’s Termination of Employment.

10. Participant acknowledges that neither the Company nor the Employer is
providing any tax, legal or financial advice, nor is the Company or the Employer
making any recommendations regarding Participant’s participation in the Plan, or
Participant’s acquisition or sale of the underlying shares of Stock. Participant
is hereby advised to consult with his or her own personal tax, legal and
financial advisors regarding Participant’s participation in the Plan before
taking any action related to the Plan.

11. Regardless of any action the Company or the Employer takes with respect to
any or all income tax, social insurance, payroll tax, fringe benefits tax,
payment on account or other tax-related items related to Participant’s
participation in the Plan and legally applicable to him or her (“Tax-Related
Items”), Participant acknowledges that the ultimate liability for all
Tax-Related Items is and remains Participant’s responsibility and may exceed the
amount actually withheld by the Company or the Employer. Participant further
acknowledges that the Company and/or the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Award, including, but not limited to, the grant, vesting or
settlement of the Award, the issuance of shares of Stock upon settlement of the
Award, the subsequent sale of the shares of Stock acquired pursuant to such
issuance and the receipt of any dividends or other distributions; and (b) do not
commit to and are under no obligation to structure the terms of the Award or any
aspect of the Award to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Participant
is subject to tax in more than one jurisdiction, Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable,
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their sole discretion, to satisfy the obligations with regard to all
Tax-Related Items by means of one or a combination of the following:
(1) withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; (2) withholding from proceeds of
the sale of shares of Stock acquired upon vesting or settlement of the Award
either through a voluntary sale or through a mandatory sale arranged by the
Company (on Participant’s behalf pursuant to this authorization without further
consent); or (3) withholding in shares of Stock to be issued upon vesting or
settlement of the Award.

To avoid negative accounting treatment or for any other reason, as determined by
the Company in its sole discretion, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in shares of Stock,
for tax purposes Participant is deemed to have been delivered the full number of
shares of Stock subject to the Award, notwithstanding that a number of the
shares of Stock is held back solely for the purpose of paying the Tax-Related
Items.

Finally, within ninety (90) days of any tax liability arising, Participant shall
pay to the Company and/or the Employer any amount of Tax-Related Items that the
Company and/or the Employer may be required to withhold or account for as a
result of Participant’s participation in the Plan or Participant’s receipt of
shares of Stock that cannot be satisfied by the means previously described. The
Company may refuse to issue or deliver the shares of Stock or proceeds of the
sale of shares of Stock in settlement of the vested Award if Participant fails
to comply with his or her obligations in connection with the Tax-Related Items.

For the purposes of this paragraph 11, all references to Participant shall
include Participant’s Beneficiary in the case of Participant’s death during or
after Participant’s Termination of Employment.

12. Participant hereby explicitly and unambiguously consents and agrees to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other Award grant materials
by and among, as applicable, the Employer, the Company and its Subsidiaries and
Affiliates for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.

 

4



--------------------------------------------------------------------------------

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company or its Subsidiaries and
Affiliates, and details of all restricted stock units or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or outstanding
in Participant’s favor, for the exclusive purpose of implementing, administering
and managing the Plan (“Personal Data”). Participant understands that Personal
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan. Participant understands that these
recipients may be located in the United States of America or elsewhere, and that
the recipient’s country (e.g., the United States of America) may have different
data privacy laws and protections than Participant’s country. Participant
understands that he or she may request a list with the names and addresses of
any potential recipients of the Personal Data by contacting Participant’s local
human resources representative. Participant authorizes the Company and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Personal Data, in electronic or other form, for the sole
purpose of implementing, administering and managing Participant’s participation
in the Plan, including any requisite transfer of such Personal Data as may be
required to a broker or other third party with whom Participant may elect to
deposit any shares of Stock received upon vesting of the Award. Participant
understands that Personal Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands that he or she may, at any time, view Personal Data,
request additional information about the storage and processing of Personal
Data, require any necessary amendments to Personal Data or refuse or withdraw
the consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her employment status or service and career
with the Employer will not be adversely affected; the only adverse consequence
of refusing or withdrawing Participant’s consent is that the Company would not
be able to grant Participant Awards or other equity awards or administer or
maintain such awards. Therefore, Participant understands that refusal or
withdrawal of consent may affect Participant’s ability to realize benefits from
the Award or otherwise participate in the Plan. For more information on the
consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.

For the purposes of this paragraph 12, all references to Participant shall
include Participant’s Beneficiary in the case of Participant’s death during or
after Participant’s Termination of Employment.

13. If one or more of the provisions of this Agreement shall be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provision shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Agreement to be construed so as to foster
the intent of this Agreement and the Plan.

14. If Participant has received this Agreement or any other document related to
the Award and/or the Plan translated into a language other than English and if
the meaning of the translated version is different than the English version, the
English version will control.

15. The Company may, in its sole discretion, decide to deliver or receive any
documents related to Participant’s current and future participation in the Plan
by electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

16. This Agreement is intended to comply with the short-term deferral rule set
forth in regulations under Section 409A of the Code to avoid application of
Section 409A of the Code to the Award; however, to the extent it is subsequently
determined that the Award is deemed to be non-qualified deferred compensation
subject to Section 409A of the Code, the Agreement is intended to comply in form
and operation with Section 409A of the Code, and any ambiguities herein will be
interpreted to so comply. The Company reserves the right, to the extent the
Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify this Agreement as may be necessary to ensure that the Award is
exempt from, or complies with, Section 409A of the Code; provided, however, that
the

 

5



--------------------------------------------------------------------------------

Company makes no representation that this Agreement will be exempt from, or
comply with, Section 409A of the Code and shall have no liability to Participant
or any other party if a payment under this Agreement that is intended to be
exempt from, or compliant with, Section 409A of the Code is not so exempt or
compliant or for any action taken by the Company with respect thereto.

17. The Award shall be subject to any special terms and provisions as set forth
in the Addendum for Participant’s country, if any. Moreover, if Participant
relocates to another country during the life of the Award, the special terms and
conditions for such country will apply to Participant to the extent the Company
determines in its sole discretion that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. The Addendum constitutes part of this
Agreement.

For the purposes of this paragraph 17, all references to Participant shall
include Participant’s Beneficiary in the case of Participant’s death during or
after Participant’s Termination of Employment.

18. This Agreement has been made in and shall be construed under and in
accordance with the laws of the Commonwealth of Pennsylvania in the United
States of America, without regard to the conflict of laws provisions, as
provided in the Plan.

For purposes of any dispute, action or other proceeding that arises under or
relates to this Award or this Agreement, the parties (including Participant’s
Beneficiary) hereby submit to and consent to the exclusive jurisdiction of the
Commonwealth of Pennsylvania in the United States of America, and agree that
such litigation shall be conducted only in the courts of Montgomery County in
the Commonwealth of Pennsylvania in the United States of America, or the federal
courts of the United States of America for the Eastern District of Pennsylvania,
where this Award is made and/or to be performed, and no other courts.

19. The Company reserves the right to impose other requirements on Participant’s
participation in the Plan, on the Award and/or on any shares of Stock acquired
under the Plan, to the extent the Company determines in its sole discretion that
it is necessary or advisable (including, but not limited to, in order to comply
with local law or facilitate the administration of the Plan), and to require
Participant to sign and/or accept electronically, at the sole discretion of the
Company, any additional agreements or undertakings that may be necessary to
accomplish the foregoing as determined by the Company in its sole discretion.

For the purposes of this paragraph 19, all references to Participant shall
include Participant’s Beneficiary in the case of Participant’s death during or
after Participant’s Termination of Employment.

20. Notwithstanding any other provision of the Plan or this Agreement to the
contrary, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Stock, the
Company shall not be required to deliver any shares issuable upon settlement of
the Award prior to the completion of any registration or qualification of the
shares under any local, state, federal or foreign securities or exchange control
law or under rulings or regulations of the U.S. Securities and Exchange
Commission (“SEC”) or of any other governmental regulatory body, or prior to
obtaining any approval or other clearance from any local, state, federal or
foreign governmental agency, which registration, qualification or approval the
Company shall, in its sole discretion, deem necessary or advisable. Participant
understands that the Company is under no obligation to register or qualify the
shares with the SEC or any local, state, federal or foreign securities
commission or to seek approval or clearance from any governmental authority for
the issuance or sale of the shares of Stock. Further, Participant agrees that
the Company shall have unilateral authority to amend the Plan and the Agreement
without Participant’s consent to the extent necessary to comply with securities
or other laws applicable to issuance of shares of Stock.

21. Participant acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by Participant or
any other participant.

 

UNISYS CORPORATION /s/ J. Edward Coleman J. Edward Coleman Chairman and Chief
Executive Officer

 

6



--------------------------------------------------------------------------------

ONLINE ACCEPTANCE ACKNOWLEDGMENT:

I hereby accept my 2013 Restricted Stock Unit Award (“Award”) granted to me in
accordance with and subject to the terms of this Agreement (together with
Appendix A and any applicable country-specific terms and provisions set forth in
the Addendum, the “Agreement”) and the terms and restrictions of the Unisys
Corporation 2010 Long-Term Incentive and Equity Compensation Plan. I acknowledge
that I have read and understand the terms of this Agreement, and that I am
familiar with and understand the terms of the Unisys Corporation 2010 Long-Term
Incentive and Equity Compensation Plan, and that I agree to be bound thereby and
by the actions of the Compensation Committee and of the Board of Directors of
Unisys Corporation with respect thereto. I acknowledge that this Agreement and
other Award materials were delivered or made available to me electronically and
I hereby consent to the delivery of my Award materials, and any future materials
relating to my Award, in such form. I also acknowledge that I am accepting my
Award electronically and that such acceptance has the same force and effect as
if I had signed and returned to Unisys Corporation a hard copy of the Agreement
noting that I had accepted the Award. I acknowledge that I have been encouraged
to discuss this matter with my financial, legal and tax advisors and that this
acceptance is made knowingly.

OR

 

ONLINE REJECTION ACKNOWLEDGMENT:

I hereby reject my 2013 Restricted Stock Unit Award (“Award”) granted to me in
accordance with and subject to the terms of this Agreement (together with
Appendix A and any applicable country-specific terms and provisions set forth in
the Addendum, the “Agreement”) and the terms and restrictions of the Unisys
Corporation 2010 Long-Term Incentive and Equity Compensation Plan. I acknowledge
that I have read and understand the terms of this Agreement, and that I am
familiar with and understand the terms of the Unisys Corporation 2010 Long-Term
Incentive and Equity Compensation Plan. I acknowledge that this Agreement and
other Award materials were delivered or made available to me electronically and
I hereby consent to the delivery of my Award materials, and any future materials
relating to my Award, in such form. I also acknowledge that I am rejecting my
Award electronically and that such rejection has the same force and effect as if
I had signed and returned to Unisys Corporation a hard copy of the Agreement
noting that I had rejected the Award. I acknowledge that I have been encouraged
to discuss this matter with my financial, legal and tax advisors and that this
rejection is made knowingly. I further acknowledge that by rejecting the Award,
I will not be entitled to any payment or benefit in lieu of the Award.

 

7



--------------------------------------------------------------------------------

APPENDIX A

UNISYS CORPORATION

The Unisys Corporation 2010 Long-Term Incentive and Equity Compensation Plan

Restricted Stock Unit Agreement

All of the Restricted Stock Units granted under the Restricted Stock Unit
Agreement (to which this Appendix A is attached) are Performance-Based Units.

The Restricted Stock Units are subject to vesting, and will be payable in shares
of Unisys Corporation Common Stock only if 2013 financial performance goals
established by the Compensation Committee of the Board (“Performance Goals”) are
achieved. 2013 Performance Goals1 consist of revenue and pre-tax profit, and
each is weighted 50%. Threshold, target and maximum performance levels have been
set for each goal. The Restricted Stock Units will be converted into shares at
rates ranging from 0.5 (if performance is at threshold level) to 1.0 (if
performance is at target level) to 1.5 (if performance is at or above maximum
level) shares per Restricted Stock Unit granted. If the Company’s performance
with respect to a metric is below the threshold level, no shares will be issued
in respect of that performance measure, and the related Restricted Stock Units
will be cancelled. See the table below.

 

Performance Period

  

Vesting Dates

   Performance Level   

Vesting Metric

   Conversion Rate Applied
to Units Vesting
Into Shares3         

Revenue

  
Pre-Tax Profit       The number of shares earned will vest  1⁄3 on each
anniversary of the grant date    Below Threshold       0.0 shares per unit 2013
      Threshold       0.5 share per unit       Target    As per Operating Plan2
   1.0 share per unit       Maximum       1.5 shares per unit

 

1  The Performance Goals do not and are not intended to meet the requirements of
Section 162(m) of the Internal Revenue Code of 1986, as amended.

2  Performance metrics are based on the Company’s 2013 Operating Plan, and
target levels are the same as those set in the Operating Plan. The Operating
Plan has been adopted by the Board of Directors of the Company. Because of their
confidential nature, the revenue and pre-tax profit levels set forth in the
Operating Plan are not disclosed in this Appendix A. The performance metrics are
also subject to adjustment by the chief executive officer and the Compensation
Committee of the Board for one-time and extraordinary items such as
restructuring charges and gain or loss on divestitures. The Company will inform
Participants of achievement results against these metrics following the end of
the Performance Period.

3  Shares per unit ratios at Performance Goal levels between threshold and
target and between target and maximum will be interpolated on a straight-line
basis.

 

8